April 20, 2007


Mr. Victor Navasca Corpuz
Jackson Lewis LLP
3811 Turtle Creek Blvd., Suite 500
Dallas, TX 75219-4497


Mr. Glen W. Morgan
Reaud Morgan & Quinn, L.L.P.
P. O. Box 26005
Beaumont, TX 77720-6005
Honorable Donald J. Floyd
172nd District Court
1001 Pearl Street
Beaumont, TX 77701-3707

RE:   Case Number:  05-0290
      Court of Appeals Number:  09-04-00526-CV
      Trial Court Number:  E-167,360

Style:      IN RE  RLS LEGAL SOLUTIONS, LLC, AND YANDELL ROGERS, III

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8(c), without hearing oral argument,  the  Court  conditionally
grants the petition for writ of mandamus.  The  Motion  to  Amend/Supplement
and/or leave to file surreply to mandamus is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |